Case 2:20-cv-09091-PA-AS Document 63-33 Filed 08/23/21 Page 1 of 7 Page ID #:3353




                  EXHIBIT 39




                                                                                 377
                                                                De Lilly Decl. Ex. 39
        Case
8/23/2021        2:20-cv-09091-PA-AS SurThrival
                                     Document        63-33
                                                Premium       Filed– Surthrival
                                                        Supplements  08/23/21         Page
                                                                                - Premium    2 of 7 Page ID #:3354
                                                                                          Supplements


                                                                                        Create an Account    Sign in




                        Search all products...                                                      

   HOME

   SUPPLEMENTS

   HEMP

   FO OD

   MERCH

   BLO G
                               WANT TO SAVE
   SIGN IN                                                                                                       
                               10% TODAY?
   CREATE AN ACCOUNT
                Sign up below for 10% off
                today's order!
           Our Annual Pine Pollen Sale is
           ON!                 YOUR EMAIL                                                                               A
           SAVE 20% WITH CODE
           RESTORE20.
                                          Sign Up
           While supplies last. Sale ends 8/31/21 at 11:59pm ET. Cannot be combined with other
           offers.

                                                 Shop the Sale




         Reward Program


https://www.surthrival.com
                                                                                                             3781/6
                                                                                            De Lilly Decl. Ex. 39
        Case
8/23/2021        2:20-cv-09091-PA-AS SurThrival
                                     Document        63-33
                                                Premium       Filed– Surthrival
                                                        Supplements  08/23/21         Page
                                                                                - Premium    3 of 7 Page ID #:3355
                                                                                          Supplements




  MAKE 2021 YOUR BEST YEAR!
  More make 2021 your best year! ›




     Colostrum Powder Products                                   Pine Pollen Pure Potency
     $31.00                  WANT TO SAVE                        $68.00
                             10% TODAY?
                             Sign up below for 10% off
                             today's order!

                             SOLD OUT
                             YOUR EMAIL


     D3+K2 Daylight Concentrate                                  Pine Pollen Powder
     $29.00                                                      $30.00
                                          Sign Up




     Elk Antler Velvet-Gold                                      Elk Antler Velvet-Silver
     $150.00                                                     $80.00




https://www.surthrival.com
                                                                                                             3792/6
                                                                                            De Lilly Decl. Ex. 39
        Case
8/23/2021        2:20-cv-09091-PA-AS SurThrival
                                     Document        63-33
                                                Premium       Filed– Surthrival
                                                        Supplements  08/23/21         Page
                                                                                - Premium    4 of 7 Page ID #:3356
                                                                                          Supplements

     Chaga Extract Forager's Quest                               Reishi Extract Forager's Quest
     $59.00                                                      $42.00



                                                                NEW




     Elk Antler 30mL Platinum                                    Taboo Love Elixir
     $240.00                                                     $75.00




                             WANT TO SAVE
                             10% TODAY?
                             Sign up below for 10% off
     The most powerful
              today's order! regenerative food substances in

                          the natural world.
                             YOUR EMAIL

   Our super foods contain highly-regarded elements that have been known to powerfully support, rejuvenate,
                                    and restore the functions of the human organism.

                                          Sign Up
                                                        Shop now




  WHAT'S HOT
  More categories ›




    New Arrivals                                                On Sale Now!

https://www.surthrival.com
                                                                                                             3803/6
                                                                                            De Lilly Decl. Ex. 39
        Case
8/23/2021        2:20-cv-09091-PA-AS SurThrival
                                     Document        63-33
                                                Premium       Filed– Surthrival
                                                        Supplements  08/23/21         Page
                                                                                - Premium    5 of 7 Page ID #:3357
                                                                                          Supplements

    See what's new at SurThrival!




                                         Be the first to know!
                                Promotions, new products and sales. Directly to your inbox.


     Email Address                                                                                           Sign Up




                             WANT TO SAVE
  LATEST POSTS               10% TODAY?
                             Sign up below for 10% off
                             today's order!


                        YOUR EMAIL
     A DAY IN THE LIFE OF DANIEL VITALIS
     Take a peek inside a day in the life of our founder, Daniel Vitalis!...


                                          Sign Up




     SUPERCHARGED IMMUNITY CHAGA COFFEE
     Boost your energy and your immune system simultaneously? YES, it can be done! Our...




     THRIVING THROUGH COVID-19 DIY HAND SANITIZER RECIPE
     Our motto at Surthrival has always been to thrive through ALL circumstances. Part of...




https://www.surthrival.com
                                                                                                             3814/6
                                                                                            De Lilly Decl. Ex. 39
        Case
8/23/2021        2:20-cv-09091-PA-AS SurThrival
                                     Document        63-33
                                                Premium       Filed– Surthrival
                                                        Supplements  08/23/21         Page
                                                                                - Premium    6 of 7 Page ID #:3358
                                                                                          Supplements

     THE PERFECT WINTER WELLNESS DRINK - CHAGALATTE
     There's nothing quite like sipping a hot drink after being out in the cold,...




     CBD CHOCOLATE BARK FOR TWO
     This decadent CBD oil-infused chocolate bark is a luxurious, sensual & wellness-promoting treat for you...



                                                          View all




                               WANT TO SAVE
                               10% TODAY?
                               Sign up below for 10% off
                               today's order!
 Surthrival is a purveyor of dynamic Supplements and
 Superfoods YOUR
             thatEMAIL
                   enable ordinary people to accomplish
                   extraordinary things.
   Think of it as ‘Empowerment Fuel’ for Performance,
                                       Sign Up        Health, Recovery, and Peace of Mind. All traits that allow
                         your body to be––or become––the remarkable vehicle that nature designed.




  INFORMATION                      SHOP                        MY ACCOUNT                  SUBSCRIBE

  About Us                         Supplements                 Sign In
                                                                                              Email Addres      
  Blog                             Food                        Affiliate Login
  FAQs                             Merch                       View My Cart
  Search                           View All                    My Wishlist
  Contact Us                                                   Order History
  Wholesale Inquiries                                          Shipping & Returns
  Become an Affiliate
  Route Shipping Insurance


https://www.surthrival.com
                                                                                                             3825/6
                                                                                            De Lilly Decl. Ex. 39
        Case
8/23/2021        2:20-cv-09091-PA-AS SurThrival
                                     Document        63-33
                                                Premium       Filed– Surthrival
                                                        Supplements  08/23/21         Page
                                                                                - Premium    7 of 7 Page ID #:3359
                                                                                          Supplements


                                                      



                                     © 2021 Surthrival - Premium Supplements All rights reserved.




                             WANT TO SAVE
                             10% TODAY?
                             Sign up below for 10% off
                             today's order!


                             YOUR EMAIL




                                           Sign Up




https://www.surthrival.com
                                                                                                                     3836/6
                                                                                                    De Lilly Decl. Ex. 39
